Name: Commission Regulation (EEC) No 1047/87 of 13 April 1987 on offers tendered in respect of the fourth invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 87 Official Journal of the European Communities No L 102/ 17 COMMISSION REGULATION (EEC) No 1047/87 of 13 April 1987 on offers tendered in respect of the fourth invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 3905/86 of 22 December 1986 on the sale by tender, for export, of beef held by certain intervention agencies to Peru (3), amended by Regulation (EEC) No 976/87 (4), intervention agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; Whereas no offers were received in respect of the fourth individual invitation to tender : HAS ADOPTED THIS REGULATION : Article 1 For the fourth individual invitation to tender pursuant to Regulation (EEC) No 3905/86 in respect of which the time limit for the submission of tenders expired on 8 April 1987, no award shall be made. Article 2 This Regulation shall enter into force on 15 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1987. For the Commission / Frans ANDRIESSEN Vice-President ( ») OJ No L 148, 28 . 6 . 1968, p. 24.I1) OJ No L 48, 17. 2. 1987, p. 1 . P) OJ No L 364, 23 . 12. 1986, p. 17 . (4) OJ No L 92, 4. 4. 1987, p. 10 .